

116 HR 6289 IH: Stop Trump’s Oil Payoff Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6289IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Omar (for herself, Mr. Huffman, Ms. Ocasio-Cortez, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to repeal a provision relating to the suspension, waiver, or reduction of rents or royalties by the Secretary of the Interior to promote development or operation, to amend the Outer Continental Shelf Lands Act to limit the authority of the Secretary to reduce or eliminate certain royalties and net profit shares, and for other purposes.1.Short titleThis Act may be cited as the Stop Trump’s Oil Payoff Act of 2020 or STOP Act of 2020. 2.Repeal of provision of the Mineral Leasing Act relating to the suspension, waiver, or reduction of rents or royalties by the Secretary of the Interior to promote development or operation(a)RepealSection 39 of the Mineral Leasing Act (30 U.S.C. 209) is repealed.(b)Conforming amendments(1)Section 8721(b) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(2)Section 8735(a) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(3)Section 31(h) of the Mineral Leasing Act (30 U.S.C. 188(h)) is amended by striking and the provisions of section 39 of this Act.3.Limitation on the authority of the Secretary to reduce or eliminate certain royalties and net profit shares under the outer Continental Shelf Lands ActSection 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by striking paragraph (3) and inserting the following:(3)Limitation on authority of Secretary to reduce or eliminate certain royalties or net profit sharesNotwithstanding any other provision of this Act, the Secretary may not reduce or eliminate any royalty or net profit share established under a lease..